Citation Nr: 1221963	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in December 2011, when it was remanded for additional development.

The Veteran testified at a Board hearing in September 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2011 remand noted that the Veteran had raised an additional claim of entitlement to service connection for pes planus; that issue is not in appellate status but is inextricably intertwined with issues on appeal because the Veteran now contends that his disabilities of the bilateral ankles are secondary to pes planus.  The outcome of the Veteran's claim of entitlement to service connection for pes planus substantially affects the adjudication of these issues currently on appeal.  The Board's December 2011 remand referred the issue of entitlement to service connection for pes planus, and further directed that the RO should adjudicate the service connection for pes planus disability claim prior to readjudicating the claims on appeal and prior to returning this appeal to the Board for appellate review.  The Veteran and his representative were to be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wished to initiate an appeal from that determination.

Significantly, no rating decision has been issued addressing the inextricably intertwined issue of entitlement to service connection for pes planus.  Since the Veteran is claiming that his ankle disabilities may be due to pes planus, the outcome of the Veteran's pes planus claim may impact the eventual determination of the ankle issues currently on appeal.  As such, appropriate action at the RO on the pes planus issue is necessary before the Board may proceed with appellate review of the ankle issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Additionally, the Board's December 2011 remand directed that the Veteran be afforded VA examinations to determine the nature and etiology of the claimed (1) pes planus disability, (2) right ankle disability, (3) left ankle disability, and (4) back disability.  The remand directed that, as to each claimed current disability of the back or ankles, the appropriate VA examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.

Unfortunately, the resulting December 2011 VA examination report (to include its January 2012 addendum) entirely ignored the questions concerning whether any claimed disability on appeal is directly related to military service.  The December 2011 VA examination report (including with its addendum) addresses only the separate question concerning whether any claimed disability is at least as likely as not causally related to the Veteran's claimed bilateral pes planus.

Finally, the Board observes that the Board's December 2011 remand additionally directed that the Veteran be provided with VCAA notice addressing certain aspects of the Veteran's claims, including with regard to the inextricably intertwined issue of entitlement to service connection for pes planus.  Although a new December 2011 VCAA letter was sent to the Veteran, this letter does not address the inextricably intertwined pes planus service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with appropriate VCAA notice regarding the newly raised pes planus claim.  The Veteran should also be furnished appropriate VCAA notice as to secondary service connection with regard to his ankle and back claims.  With regard to all of the claims, the RO/AMC should provide the Veteran with additional notice to advise him to obtain other forms of evidence, such as lay testimony, letters written contemporaneously, unit histories, and the like, and how VA will assist him in obtaining sufficient evidence from alternative sources.

2.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) pes planus disability, (2) right ankle disability, (3) left ankle disability, and (4) back disability.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) pes planus disability, (2) right ankle disability, (3) left ankle disability, and (4) back disability.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the March 1987 examination showing the Veteran's complaints of back pain and foot problems should be specifically discussed in considering each disability in this case.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate, to include the Veteran's description of performing parachute jumps with heavy packs.

Additionally, as to each current back and ankle disability identified, the appropriate examiner should also offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to or permanently aggravated in severity by the Veteran's claimed bilateral pes planus.

Detailed reasons should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  After completion of the above and any additional development deemed necessary by the RO, the RO should formally adjudicate the inextricably intertwined service connection for pes planus disability claim.  The Veteran and his representative should be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wished to initiate an appeal from that determination.

5.  Following completion of the above, and any other necessary development (to include resolution of the intertwined claim of entitlement to service connection for bilateral pes planus), the issues on appeal should be readjudicated (to include, if service connection for pes planus has been granted, addressing the Veteran's theory of entitlement to service connection for the disabilities as secondary to bilateral pes planus).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

